Title: To Alexander Hamilton from Philip Schuyler, 12 April 1792
From: Schuyler, Philip
To: Hamilton, Alexander


New York, April 12, 1792. “Isaac Van Wyck Esqr. of Fish Kill in Dutchess county has requested me for an introductory line to you. He repairs to Philadelphia to Solicit a contract for carrying the mail between this and Albany. I have known Mr Van Wyck from his infancy, and to me has always appeared to deserve the character which he Generally sustains, That of an honest man, punctial in his dealings, and of marked Attention to his business.…”
